IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50974
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                            CODY LEE CLARK,

                                                   Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. A-00-CR-21-1
                         --------------------
                            August 14, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            Court-appointed counsel for Cody Lee Clark has requested

leave to withdraw as counsel and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Clark did not file a

response.      Our independent review of the brief and the record

discloses no nonfrivolous issue.

            Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and the

appeal is DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.